/.

 

 

 

 

 

 

 

 

 

LL§H]FEDRED _`RECEWED

_'_ __SERVED ON

couNsn/Pmrr£s or RECGRD

UNITED STATES DISTRICT COURT
MAR l 9 2019
DISTRICT OF NEVADA
CLERK US DlST
s # w B¥_ DlsrchroFRrigigliii'm

' DEPUTY

UNITED STATES OF AMERICA, )
) 2103-CR-557-KJD-PAL

Plaimiff, )
)
vs. )
)
mRK FREEMAL )
)
Defendant. )

 

M

The matter before the court is to clarify the order of restitution previously entered as part
of the Judgment in a Criminal Case (ECF#44), sentencing held on January 11, 20()5. Upon
further review of the restitution order in this matter, the specifics needed to complete the order of

restitution were not made a part of the Judgment. Therefore, good cause appearing,

I'I` IS ORI)ERED that the defendant shall make restitution to the following payee(s)
listed below:

Name of Payee: BANK OF AMERICA
Amount of Restitution: $8,904.73

Total Amount of Restitution ordered: $8,904.73

J(b\
named this ly day of March, 2019.

lL/al§%\

UNI'I`ED STATES DISTRICT JUDGE

 

 

